AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [~]

United States of America )
Plaintiff )
Vv. ) Case No. 1:21-cr-00013-AJT
Arshad Pervez Cheema__ )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and ail parties of record

{ am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant Arshad Pervez Cheema sit

Date: 02/03/2021 oY YL

- Attorney’s signature

 

___._ Say R. Nanavati (VSB 44391) _
Printed name and bar number
Kostelanetz & Fink LLP
601 New Jersey Avenue NW, Suite 260
Washington, DC 20001

Address

jnanavati@kflaw.com
E-mail address

_ (202) 875-8000

Telephone number

___ (202) 844-3500
FAX number
